t c memo united_states tax_court barnett banks inc subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date philip c cook terence j greene timothy j peaden michelle marie henkel and charles w wheeler for petitioner james f kearney for respondent memorandum opinion cohen judge these consolidated cases are before the court on respondent’s motion for partial summary_judgment with respect to reserve for bad_debts and on petitioner’s motion for summary_judgment pursuant to rule respondent determined - - deficiencies additions to tax and a penalty in petitioner’s federal income taxes as follows docket no additions to tax sec_6653 sec_6653 penalty year deficiency a a a b sec_6661 dollar_figure --- --- --- big_number -- -- -- big_number -- -- -- big_number sec_468 dollar_figure big_number big_number --- percent of the interest due on dollar_figure and dollar_figure for and respectively docket no year deficiency dollar_figure big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to use the reserve_method of accounting for bad_debts under sec_593 for the taxable years through summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 797_f2d_936 11th cir respondent asserts that there are material facts in dispute with respect to petitioner’s satisfaction of certain tests to qualify for the reserve_method in dispute and thus argues that only partial summary_judgment is appropriate if we agree with petitioner’s interpretation of relevant statutes and regulations the facts material to the court's disposition of the cross-motions for summary_judgment are stated solely for purposes of deciding the motions and are not findings_of_fact for these cases see 98_tc_518 affd 17_f3d_965 7th cir background during the taxable years through barnett banks inc barnett was an accrual basis bank_holding_company organized and existing under the laws of the state of florida with its principal_place_of_business in jacksonville florida on date barnett merged into nb holdings a subsidiary of nationsbank corp and thereafter was a wholly owned subsidiary of nationsbank corp on date bank america corp merged into nationsbank corp and as the surviving entity nationsbank corp changed its name to bank america corp in date bank america corp changed its name to bank of america corp bank of america corp subsidiaries is the successor_in_interest to barnett banks inc subsidiaries united first federal_savings_and_loan_association united first federal was a federal stock savings and loan association organized under the home owners loan act hola ch 48_stat_128 and its principal_place_of_business was in sarasota florida home federal bank of florida f s b home federal was a federal stock savings bank organized under the hola and its principal_place_of_business was in st petersburg florida on date barnett bank of southwest florida became the successor to united first federal by conversion of corporate charters under the laws of the state of florida and became a subsidiary of barnett barnett bank of southwest florida had its principal_place_of_business in jacksonville florida on date barnett bank of pinellas county became the successor to home federal by conversion of corporate charters under the laws of the state of florida and became a subsidiary of barnett barnett bank of pinellas county had its principal place - - of business in jacksonville florida on date barnett bank of southwest florida and barnett bank of pinellas county were merged into barnett bank n a a subsidiary of barnett barnett's strategic plan for increased market share in florida during the taxable years to the stated mission of barnett a bank_holding_company was to provide the highest guality of services and to use every opportunity to enhance its position as the preeminent financial_institution in the state of florida and as one of the leading financial institutions in the southeast the state of florida was barnett's primary focus for expansion and growth one of barnett's strategic goals in and was to increase its market share of total deposits in all florida financial institutions in and savings and loan institutions accounted for more than percent of the deposit market share in the largest counties in florida including pinellas county hillsborough county and sarasota county in the savings and loan institutions accounted for more than percent of the deposit market share statewide in and of florida's top largest financial institutions in terms of total assets were savings and loan institutions in the first quarter of barnett announced that it had reached separate agreements to acquire united first federal and -- - home federal in transactions that would be significantly larger than any of itss prior acquisitions barnett as a bank_holding_company could not make a direct_acquisition of the stock of united first federal or home federal because of the federal reserve board’s policy that precluded a bank_holding_company from making a direct_acquisition of a healthy savings and loan association or federal savings bank as a result united first federal and home federal were required to convert from a federal_savings_and_loan_association and a federal savings bank respectively to state banking corporations in multistep transactions as a condition to obtaining the federal reserve board's approval for the acquisitions barnett's acguisition of united first federal as of date united first federal had branch offices in seven florida counties with total assets of dollar_figure billion total deposits of dollar_figure billion and shareholders’ equity of dollar_figure million united first federal was a member of the federal_home_loan_bank system fhlbs and was subject_to supervision and examination by the federal_home_loan_bank board fhlbb united first federal's deposits were insured by the federal savings and loan insurance corporation fslic pursuant to the plan for merger united first federal completed a two-step conversion of corporate charters under the laws of the state of florida on date first united first federal converted from a federal stock savings and loan association into a florida stock savings and loan association second united first federal converted from a florida stock savings and loan association into a florida banking corporation known as barnett bank of southwest florida on date barnett bank of southwest florida n a a wholly owned subsidiary of barnett merged into barnett bank of southwest florida southwest thereafter southwest became a subsidiary of barnett and a member of its consolidated_group for federal_income_tax purposes southwest's deposits were insured by the federal deposit insurance corporation fdic and after enactment of the financial institutions reform recovery and enforcement act firrba publaw_101_73 103_stat_277 by the banking insurance fund bif southwest was the leader in residential lending in its florida markets and from to was awarded the sarasota herald-tribune’s reader’s choice award as the best mortgage_lender southwest's board_of directors was composed entirely of persons who served as directors of either barnett bank of southwest florida n a or united first federal in addition southwest's executive officers included a combination of the senior management of these two financial institutions - - immediately after the merger southwest conducted its business in united first federal’s facilities using the personnel of both united first federal and barnett bank of southwest florida n a barnett's acquisition of home federal as of date home federal had branch offices in four florida counties and total assets of dollar_figure billion total deposits of dollar_figure billion and shareholders’ equity of dollar_figure million home federal was the largest residential mortgage_lender in pinellas county and on the basis of total assets it was the twenty-first largest savings institution in the state of florida home federal was a member of the fhlbs and was subject_to supervision and examination by the fhlbb home federal's deposits were insured by the fslic pursuant to the plan for merger home federal completed a two-step conversion of corporate charters under the laws of the state of florida on date first home federal converted from a federal savings bank into a florida stock savings and loan association second home federal converted from a florida stock savings and loan association into a florida banking corporation known as barnett bank of pinellas county on date barnett bank of pinellas county n a a wholly owned subsidiary of barnett merged into barnett bank of - - pinellas county pinellas thereafter pinellas became a subsidiary of barnett and a member of its consolidated_group for federal_income_tax purposes pinellas’s board_of directors consisted of the current directors of barnett bank of pinellas county n a and home federal in addition alfred t may the president and chief_executive_officer of home federal served as the president and chief operating officer of pinellas pinellas also continued to use all employees in the combined organization pinellas’s deposits were insured by the fdic and after firrea by the bif bad_debt_reserve method_of_accounting after their acquisitions by barnett southwest and pinellas were members of barnett's consolidated_group for federal_income_tax purposes barnett timely filed pursuant to extensions a form_1120 u s_corporation income_tax return for each of its taxable years through for all relevant years petitioner used a fiscal_year ended december for each of the taxable years in issue barnett took the position that southwest and pinellas qualified as domestic_building_and_loan_associations within the meaning of sec_7701 as a result barnett claimed a deduction for southwest’s and pinellas’s bad_debts based on the reserve_method of accounting under former sec_593 barnett attached the -- - savings and loan qualifications tests for southwest and pinellas to each of the returns for the years in issue on date a notice_of_deficiency was issued for petitioner’s taxable years through in this notice_of_deficiency respondent proposed adjustments to barnett's taxable_income to reverse southwest's and pinellas’s bad_debt reserves which were calculated under sec_593 in the following amounts and taxable years year pinellas southwest total --- dollar_figure dollar_figure dollar_figure --- big_number on date a notice_of_deficiency was issued for petitioner’s taxable years through in this notice_of_deficiency respondent disallowed barnett's deductions claimed for southwest's and pinellas’s bad_debt reserves under sec_593 in the following amounts and taxable years year pinellas southwest total dollar_figure dollar_figure sec_408 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number requlation and supervision during the taxable years through chapter of title xxxviii of the florida code provided the florida department of banking and finance with the authority to supervise and examine all financial institutions chartered under state law including savings and loan associations banks industrial savings banks trust companies international bank agencies or representative offices and credit unions banks and trust companies were subject_to the statutory provisions set forth in chapter of title xxxviii of the florida code savings savings and loan and building and loan associations were subject_to the statutory provisions set forth in chapter of title xxxviii of the florida code after firrea the fdic insured the deposits of banking corporations and of savings and loan associations statutory and regulatory provisions the applicable statutory and regulatory provisions are former sec_593 sec_593 which provided a deduction for reserves on bad_debts and sec_7701 and sec_301_7701-13a proceed admin regs which define domestic_building_and_loan_association for sec_593 sec_593 reserves for losses on loans a reserve for bad_debts -- in general --except as provided in paragraph in the case of-- a any domestic_building_and_loan_association b any mutual_savings_bank or c any cooperative_bank without capital stock organized and operated for mutual purposes and without profit there shall be allowed a deduction for a reasonable addition to a reserve for bad_debts such deduction shall be in lieu of any deduction under sec_166 organization must meet 60-percent asset test of sec_7701 --this section shall apply to an association or bank referred to in paragraph only if it meets the requirements of sec_7701 a c sec_7701 provides sec_7701 definitions a when used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof-- domestic_building_and_loan_association --- the term domestic_building_and_loan_association means a domestic_building_and_loan_association a domestic savings and loan association and a federal savings and loan association-- sec_301_7701-13a proced admin regs provides sec_301_7701-13a post-1969 domestic_building_and_loan_association --- a in general for taxable years beginning after date the term domestic_building_and_loan_association means a domestic_building_and_loan_association a domestic savings and loan association a federal_savings_and_loan_association and any other savings institution chartered and supervised as a savings and loan or similar association under federal or state law which meets the supervisory_test described in paragraph b of this section the business_operations_test described in paragraph c of this section and the assets_test described in paragraph d of this section discussion the nature of the transactions leading to the dispute in these cases is described by petitioner as follows the acquisitions of united first federal and home federal were undertaken pursuant to barnett’s strategic plan to expand its market share of deposits and real_estate lending in the state of florida barnett would have preferred to acquire these two thrifts pursuant to their existing charters and continue to conduct their business without modification however a misguided federal reserve board policy effective at the time of the acquisitions but subsequently withdrawn precluded a bank_holding_company from owning an entity chartered as a stock savings and loan association unless the entity was failing therefore barnett was precluded from directly acquiring the stock of united first federal and home federal in order to obtain the federal reserve board’s approval of the acquisitions united first federal and home federal were required to convert to state banking corporations united first federal was immediately merged with a newly organized subsidiary of barnett that was chartered as a bank under florida law and continued its residential lending business in florida as southwest similarly home federal was immediately merged with a newly organized subsidiary of barnett that was chartered as a bank under florida law and continued its residential lending business in florida as pinellas citations omitted the question presented is whether in carrying out its strategic plan to acquire southwest and pinellas barnett gave up the favorable tax treatment of accounting for bad_debt reserves under sec_593 that was previously enjoyed by the two acquired entities simply stated respondent’s position is that southwest and pinellas lost qualification to use the reserve_method of sec_593 when they obtained bank charters and relinquished their savings and loan charters in order to be acquired by barnett bank respondent interprets the language of sec_7701 a and of sec_301_7701-13a proced admin regs to preclude use of sec_593 by any entity chartered as a bank respondent relies on legislative_history emphasizing the historically different tax treatment afforded to banks on the one hand and to savings and loan associations on the other petitioner contends that the language of the applicable statutes allows for use of the reserve_method of accounting under former sec_593 by any association actually functioning as a savings and loan petitioner asserts that southwest and pinellas functioned the same before and after the change in their charters petitioner argues that precedents in the subject areas repeatedly apply substance over form analysis even when a taxpayer is attempting to repudiate the form that the taxpayer has chosen thus petitioner concludes the position taken by respondent as to the conclusiveness of the charter should be rejected addressing first the language of sec_7701 and the related regulation a straightforward interpretation is that a domestic_building_and_loan_association qualifies for the reserve_method of accounting under sec_593 if it meets three tests---- the supervisory_test the business_operations_test and the asset tests set forth in sec_7701 petitioner however -- - contends that an institution that satisfies these tests thereby qualifies as a domestic savings and loan association sec_301_7701-13a proced admin regs adds to the list of institutions that are domestic_building_and_loan_associations any other savings institution chartered and supervised as a savings and loan or similar association under federal or state law which meets the three tests according to petitioner the effect of this regulation is to allow the use of the reserve_method of accounting under sec_593 by any similar association that meets the three tests both parties cite the evolution of the term building and loan association in the code and associated legislative_history in support of their respective positions the definition of a building and loan association under sec_101 i r c was expanded to include a domestic_building_and_loan_association a domestic savings and loan association and a federal_savings_and_loan_association substantially_all the business of which is confined to making loans to members by the revenue act of ch sec 65_stat_490 in that act congress eliminated the exemption from federal_income_tax for domestic_building_and_loan_associations and instead enacted generous rules for calculating deductions for additions to bad_debt reserves revenue act of ch sec e stat the legislative - history for the act indicates this amendment is of a clarifying nature and is not intended to change the existing meaning of a domestic_building_and_loan_association s rept 82d cong 1st sess c b petitioner cites this report in support of its position that although the definition of a domestic_building_and_loan_association has expanded the law has never required a specific type of charter thereby excluding those institutions whose substantial business would otherwise qualify for the benefits of the bad_debt_reserve calculation congress again altered the rules for calculating bad_debt reserves for building and loan associations by deleting the reference to loans to members and replacing it with the supervisory_test business_operations_test and assets_test codified in sec_7701 revenue act of publaw_87_834 sec c 76_stat_977 respondent asserts that throughout the evolution of the definition of a domestic_building_and_loan_association the introductory language quoted supra p has remained in the statute demonstrating congressional intent to distinguish between entities classified as domestic_building_and_loan_associations and banks the introductory language of sec_7701 is also found in sec_301_7701-13a proced admin regs that regulation includes in the definition of a domestic_building_and_loan_association any other savings institution chartered and supervised as a savings and loan or similar association under federal or state law that meets the supervisory_test business_operations_test and assets_test sec_301_7701-13a proced admin regs emphasis added petitioner seizes upon the phrase similar association in an attempt to fit within the definition of a domestic_building_and_loan_association petitioner’s interpretation of the regulation would have the effect of substituting any financial_institution for the introductory language in the regulation the regulation may have been intended to give some flexibility to institutions chartered in states that do not apply the same labels for building and loan association however to interpret the phrase similar association to include any financial_institution that meets the supervisory_test business_operations_test and assets_test of the regulation would require us to ignore the introductory language we decline to do so in light of the clear intent of congress to distinguish among financial institutions by incorporating the term domestic_building_and_loan_association in sec_593 a and a respondent also points to the relationship among sec_581 sec_585 and sec_593 as confirming the congressional intent to devise a comprehensive statutory scheme for the treatment of -- - financial institutions sec_581 provides a broad definition for the term bank while sec_585 provides for the reserves for losses on loans to banks sec_581 provides sec_581 definition of bank for purposes of sec_582 and sec_584 the term pank means a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under the authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions such term also means a domestic_building_and_loan_association sec_585 provides sec_585 reserves for losses on loans of banks a reserve for bad_debts --- in general --except as provided in subsection c a bank shall be allowed a deduction for a reasonable addition to a reserve for bad_debts such deduction shall be in lieu of any deduction under sec_166 bank --for purposes of this section-- a in general --the term bank means any bank as defined in sec_581 other than an organization to which sec_593 applies emphasis added sec_585 and former sec_593 provided two different methods for accounting for reserves_for_bad_debts prior to the repeal of the bad_debt_reserve method for thrift savings associations under sec_593 sec_585 provided deductions for reasonable additions to reserves_for_bad_debts for banks as defined in sec_581 and specifically excluded organizations to which sec_593 applied the distinction between banks and thrift institutions for purposes of the bad_debt deduction is also evident in committee reports to the tax_reform_act_of_1986 publaw_99_514 100_stat_2376 that define commercial banks to which sec_585 applies as a domestic or foreign_corporation a substantial portion of whose business consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted national banks and who are subject by law to supervision and examination by state or federal authority having supervision over banking institutions sec_581 for the purpose of determining the deductions for bad_debts the term commercial bank does not include domestic_building_and_loan_associations mutual_savings_banks or cooperative nonprofit mutual banks thrift institutions h conf rept 1986_3_cb_574 h conf rept 1986_3_cb_326 emphasis added although historically thrift institutions enjoyed more favorable tax treatment than other financial institutions congress recognized in the tax_reform_act_of_1986 publaw_99_514 100_stat_2376 that changes in regulatory policies had expanded the activities of thrift institutions and encouraged other institutions to expand their activities in areas that were traditionally serviced by the thrift industry h conf rept supra c b pincite acknowledging that other financial institutions were in direct competition with thrift - - institutions congress substantially reduced the bad_debt deduction available to thrift institutions by reducing rather than eliminating the bad_debt deduction the committee continues to believe that there should be some incentive for thrift institutions to provide residential mortgage loans id pincite explanation of the new provisions for calculating bad_debt deductions for thrift institutions included the language any institution meeting the definition of a thrift institution and holding at least percent of its assets as qualifying_assets will be eligible for the full percent of taxable_income deduction id emphasis added the legislative_history cited by both parties demonstrates that while the activities of thrifts and commercial banks began to overlap during the years in issue a significant distinction remained in both fiscal and regulatory policy that lends credence to respondent’s determination that an institution chartered as a bank does not meet the threshold requirements of sec_7701 a petitioner relies on several decided cases that according to petitioner establish that the laws in this area have been more concerned with the substance of an institution’s activities than with the form of its state charter for example in 120_f2d_930 4th cir revg 42_bta_1030 the court_of_appeals for the fourth circuit applied a functional test to determine whether --- - the taxpayer chartered as an industrial loan corporation under virginia state law qualified as a bank within the meaning of the revenue act of ch sec_104 49_stat_1677 although virginia state law made a distinction between industrial loan corporations and banks the court noted that peculiarities in individual state laws are not controlling in the interpretation of sec_104 staunton indus loan corp v commissioner supra pincite after analyzing the sum total of taxpayer’s business activities the court concluded that the taxpayer functioned as a bank that congress intended to include for purposes of sec_104 id similarly in 44_bta_1204 although the taxpayer was organized as an industrial loan association and not a bank under state law the substance of its activities qualified for treatment as a bank within the meaning of the revenue act of ch sec_104 49_stat_1677 in both cases the court rejected state law distinctions between banks and other entities when at odds with the definition of a bank under the federal statute petitioner urges that under the staunton and mutual approach southwest and pinellas continue to qualify as domestic_building_and_loan_associations because they functioned the same before and after the mergers and meet the supervisory_test business_operations_test and assets_test of sec_7701 -- - respondent distinguishes the cases on which petitioner relies and argues that 278_us_55 is most directly on point while the federal statutes at issue in staunton and mutual provided a definition for bank the statutes in cambridge and 34_tc_694 affd sub nom 291_f2d_831 4th cir did not define the term building and loan association in cambridge the taxpayer was incorporated in ohio and was recognized and conducted its business as a building and loan association in accordance with the laws of the state of ohio the revenue act of ch sec 40_stat_1076 and the revenue act of ch sec 42_stat_253 provided an exemption from income_tax for building and loan associations but did not further define such an entity the u s supreme court accepted the state’s classification of a building and loan association in the absence of a definition in the federal statute provided that there had not been a gross misuse of the name united_states v cambridge loan bldg co supra pincite respondent also relies on perpetual bldg loan association of columbia v commissioner supra in which we stated that for a building and loan association to qualify for exemption under sec_101 i r c the association must first come - - within the classification of a building and loan association and that second substantially_all of its business must be confined to making loans to members id pincite because the definition of a building and loan association was not codified in state law the analysis focused on state law interpretation of the characteristics of a building and loan association consistent with the second requirement in sec_101 that substantially_all of an association’s business must be confined to making loans to members id pincite the court concluded if a corporation does not substantially meet the generally recognized criteria of a bona_fide building and loan association it is not such a tax exempt association as is contemplated by the statute regardless of what name it may have or how it may be designated or classified by the state statute under which it was organized id pincite respondent asserts that under the cambridge analysis when the federal statute does not provide a definition we must rely on the law of the chartering jurisdiction to determine the appropriate definition respondent argues that the chartering jurisdiction provides for the separate treatment of entities classified as building and loan associations from that afforded to other financial institutions both southwest and pinellas were chartered as florida banking corporations and were therefore subject_to and operated under the regulatory authority of the florida department of banking and finance as were all - financial institutions chartered in the state of florida fla stat ann secs west under the florida financial institutions code chapter applies to financial institutions generally and provides for general regulatory powers to be exercised by the department of banking and finance in relation to the regulation of financial institutions fla stat ann sec west however the statutory framework for banks is found in chapter while chapter provides guidance to associations fla stat ann secs west as defined in chapter the term bank does not include an association fla stat ann sec dollar_figure west an association is defined as a mutual or capital stock savings association savings and loan association building and loan association or savings bank fla stat ann sec_665 west the name of every association must include either the words savings association savings bank or savings and loan association fla stat ann sec_665 west chapter also requires associations to invest at least percent of nonliquid assets in real_estate loans or interests in home property or primarily residential property fla stat ann sec_665 west the absence of the same requirement for banks and trusts under chapter demonstrates the distinction between financial institutions chartered as - - banks and those chartered as savings banks or savings and loan associations this treatment is consistent with the federal revenue policy that recognizes that thrift institutions have historically been the primary source of residential home mortgages alternatively petitioner argues that southwest and pinellas gualify as mutual_savings_banks as defined in sec_591 sec_591 expands the definition of a mutual_savings_bank for purposes of sec_591 sec_591 provides sec_591 deduction for dividends_paid on deposits a in general --in the case of mutual_savings_banks cooperative banks domestic_building_and_loan_associations and other savings institutions chartered and supervised as savings and loan or similar associations under federal or state law there shall be allowed as deductions in computing taxable_income amounts paid to or credited to the accounts of depositors or holders of accounts as dividends or interest on their deposits or withdrawable accounts if such amounts paid or credited are withdrawable on demand subject only to customary notice of intention to withdraw b mutual_savings_bank to include certain banks with capital stock --for purposes of this part the term mutual_savings_bank includes any bank-- which has capital stock represented by shares and which is subject_to and operates under federal or state laws relating to mutual_savings_bank - - sec_591 was enacted in response to changing regulations in the banking industry that allowed mutual_savings_banks to convert to stock savings banks h conf rept pincite in order to facilitate the conversions and not frustrate regulatory policy sec_591 provided that for purposes of this part the term ‘mutual savings bank’ includes any bank which has capital stock represented by shares and which is subject_to and operates under federal or state laws relating to mutual_savings_bank accordingly mutual_savings_banks that converted to stock savings banks continued to qualify as mutual_savings_banks for purposes of the reserve_method of accounting for thrift institutions under sec_593 the amendments were intended to apply to both mutual_savings_banks which convert into stock associations and to newly formed stock associations so long as the institution is operated as a savings institution and is subject_to the same federal or state regulatory scheme as a mutual_savings_bank chartered under federal or state law h conf rept pincite petitioner argues that pinellas and southwest qualify as mutual_savings_banks because they were chartered as banks with capital stock represented by shares as required by sec_591 and were subject_to and operated under the regulatory authority of the florida department of banking and finance as o7 - were all state-chartered mutual_savings_banks fla stat ann secs west respondent’s position with respect to sec_591 is a reiteration of the position that southwest and pinellas as commercial banks are necessarily excluded from the types of institutions eligible for the special reserve_method of accounting under sec_593 as previously discussed although chapter applies to financial institutions generally florida law distinguishes between institutions chartered as mutual_savings_banks under chapter and those chartered as banks under chapter fla stat ann sec_665 west both southwest and pinellas were chartered as banks under chapter and therefore were not subject_to and were not operated under the same statutory provisions that apply to mutual_savings_banks and associations as contemplated by sec_591 the nature of the disputes between the parties in these cases convinces us that the emphasis that respondent places ona charter is justified if any financial_institution were permitted to use the reserve_method of accounting under sec_593 and then when challenged to argue that the nature of its operations was controlling the administration of sec_7701 a sec_593 and related regulatory provisions would be a practical nightmare petitioner’s position would add - - confusion and uncertainty to the law while the statutory history shows an intention by congress to provide certain tax benefits to savings and loan institutions while denying them to banks by incorporating a definition or meaning into the statute congress attempted to draw the line while recognizing that different terminology was used in different state laws and under different state regulatory or supervisory structures petitioner’s strategic decision to expand its market share in florida was undertaken with the knowledge that the acquisition of thrift institutions would require their conversion to banking corporations under florida law as the u s supreme court has often stated while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 based on the statutory framework and relevant legislative_history we conclude that a financial_institution chartered as a bank cannot meet the threshold requirements of sec_7701 therefore because pinellas and southwest were chartered as banks under florida law petitioner is not entitled to use the reserve_method of accounting for bad_debts under - - sec_593 respondent’s motion for partial summary_judgment with respect to bad_debts will be granted and petitioner’s motion for summary_judgment will be denied to reflect the foregoing an appropriate order will be issued
